Citation Nr: 0202302	
Decision Date: 03/12/02    Archive Date: 03/15/02	

DOCKET NO.  99-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to the veteran's service-connected 
lumbar strain with arthritis.  

4.  Entitlement to a rating in excess of 40 percent for 
lumbar strain with arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in January 1999 and in 
April 1999, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In December 2001, the veteran had a video conference with the 
Board member whose signature appears at the end of this 
decision.  During that video conference, the veteran raised 
contentions to the effect that service connection is 
warranted for a urinary disorder and for hip disability, both 
claimed as the result of service-connected low back 
disability.  In particular, he testified that his hip 
disability was aggravated by his service-connected low back 
disorder.  He also maintained that service connection was 
warranted for psychiatric disability other than PTSD, the 
psychiatric disability which is a subject of the current 
appeal.  Finally, the veteran raised contentions to the 
effect that a total rating was warranted due to 
unemployability caused by his service-connected disabilities.  
(In February 2002, the Board received the veteran's claim, VA 
Form 21-8940, for a total rating.)  Those questions have not 
been considered by the RO and are not inextricably 
intertwined with any of the issues currently on appeal.  They 
have not been developed for appellate review; and therefore, 
the Board has no jurisdiction over those questions.  
Accordingly, they are referred to the RO for appropriate 
action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 2001); 
38 C.F.R. § 20.101 (2001).  


FINDINGS OF FACT

1.  The veteran did not appeal a July 1991 decision by the 
RO, which denied entitlement to service connection for 
bilateral hip disability.

2.  Evidence received since the RO's July 1991 decision is 
either cumulative or duplicative of that on file at the time 
of the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right hip 
disability.

3.  The veteran did not appeal a July 1991 decision by the RO 
which denied entitlement to service connection for a 
psychiatric disability, including PTSD.  

4.  Evidence received since the RO's July 1991 decision is 
either cumulative or duplicative of that on file at the time 
of the decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.  

5.  The veteran's diabetes mellitus is not etiologically 
related to or chronically worsened by his service-connected 
lumbosacral strain with arthritis.

6.  The veteran's lumbosacral strain with arthritis, 
manifested primarily by chronic pain, listing of the whole 
spine somewhat to the left, posture reflecting 15 degrees of 
forward lean, limitation of motion, guarded motion, and a 
markedly antalgic gait requiring the use of two canes or a 
walker, more nearly approximates the criteria for pronounced 
intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The RO's July 1991 decision, which denied entitlement to 
service connection for bilateral hip disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991) (formerly 38 C.F.R. 
§ 4005(c)); 38 C.F.R. § 20.1103 (2001) (formerly 38 C.F.R. 
§ 19.192).  

2.  The evidence received since the RO's July 1991 decision 
is not new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
right hip disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  The RO's July 1991 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 C.F.R. § 4005(c)); 38 C.F.R. 
§ 20.1103 (2001) (formerly 38 C.F.R. § 19.192).

4.  The evidence received since the RO's July 1991 decision 
is not new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  

5.  Diabetes mellitus is not proximately due to or the result 
of service-connected lumbosacral strain with arthritis.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).  

6.  The criteria for a 60 percent rating for lumbosacral 
strain with arthritis have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, 
Diagnostic Code (D.C.) 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks entitlement to service connection for 
diabetes mellitus, right hip disability, and PTSD.  Service 
connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  There must be competent evidence of 
current disability (generally a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current medical 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Even if the disease 
at issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disabilities are shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.307 (2001).  

Right Hip Disability

The veteran maintains that his right hip disability is 
primarily the result of an accident in service in which he 
fell off a truck (see e.g., the transcript of the veteran's 
video conference held in December 2001).  

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for right hip disability.  By a rating action dated in 
July 1991, the RO denied entitlement to service connection 
for bilateral hip disability.  The veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final in accordance with the law and regulations then 
in effect.  38 U.S.C.A. § 7105(c) (West 1991) (formerly 
38 C.F.R. § 4005(c)); 38 C.F.R. § 20.1103 (2001) (formerly 
38 C.F.R. § 19.192). 

Evidence on file at the time of the RO's July 1991 decision 
consisted of the veteran's service medical records; an 
April 1958 statement that he was medically disqualified from 
general military service based on a medical examination but 
that he could enlist in the Air Force Reserve; VA outpatient 
treatment records, dated from April 1956 to June 1963, and 
from February 1988 to August 1990; private medical records 
and reports, dated from 1979 to 1985; reports of VA 
examinations, performed in January 1956, April 1959, and 
May 1985; the report of a Social Security disability award, 
dated in July 1985; the report of a January 1988 examination 
performed in conjunction with an insurance claim; and the 
transcript of a hearing held at the RO in Cincinnati, Ohio, 
in June 1959.  

Although the service medical records show that the veteran 
dislocated his shoulder in May 1955 when he fell from a 
truck, they are completely negative for any complaints or 
clinical findings of a right hip disability.  Indeed, such 
disability, diagnosed as arthritis, was not clinically 
reported until the late 1980's; and there was no competent 
evidence of a nexus between that disorder and any incident in 
service.  Accordingly, service connection was denied.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  If new and material evidence has 
been presented, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist the veteran in the development of his claim has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  

New and material evidence is evidence not previously 
submitted to VA decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Evidence added to the record since the RO's decision in 
July 1991 consists of extensive private medical records from 
Group Health Associates, dated from January 1982 to 
August 1998; VA outpatient treatment records, dated from 
August 1995 to March 2000; the report of a VA orthopedic 
examination performed in September 1998; a transcript of a 
hearing held at the RO in September 1999; and the transcript 
of the video conference with the undersigned Board member in 
December 2001.  

While the additional evidence shows that the veteran 
continues to suffer from arthritis in the right hip, the 
record remains negative for any competent evidence of a nexus 
between that disability and service.  As such, it fails to 
fill the deficits in the evidence which were present at the 
time of the RO's decision in July 1991.  Therefore, it must 
be considered cumulative or redundant in nature.  Even when 
considered with evidence previously assembled, it fails to 
suggest the requisite nexus between the veteran's right hip 
disability and service.  As such, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, it is not new and material 
for the purpose of reopening the claim of entitlement to 
service connection for right hip disability.  

PTSD

The veteran seeks entitlement to service connection for PTSD, 
primarily as a result of stressors he experienced during 
service in the Korean Conflict.  He states that he served at 
a forward Air Force Base which was lightly defended and that 
a friend of his, a fellow airman, was killed. 

A review of the evidence also discloses that this is not the 
veteran's first claim of entitlement to service connection 
for PTSD.  By the rating action, dated in July 1991, the RO 
denied entitlement to service connection for that disorder.  
The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision also became final.  38 U.S.C.A. 
§ 7105(b) (West 1991) (formerly 38 C.F.R. § 4005(c)); 
38 C.F.R. § 20.1103 (2001) (formerly 38 C.F.R. § 19.192).  

The applicable VA law and enabling regulation sets forth the 
substantive developments required to establish service 
connection for PTSD.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (2001).  Prior to March 7, 1997, the law 
and regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link established 
by medical evidence, between the veteran's symptomatology and 
the claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar badge 
citation, was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  At 
the time of the RO's prior denial of entitlement to service 
connection for PTSD, service connection for PTSD was 
considered in conjunction with the criteria set forth in the 
3rd Edition of the Diagnostic and Statistical Manual of the 
American Psychiatric Association (DSM III).  The DSM III 
required that the psychologically traumatic event or stressor 
be one that would evoke significant symptoms of distress in 
almost anyone.  

Changes to 38 C.F.R. § 3.304(f) which became effective 
March 7, 1997, state that service connection for PTSD now 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (Note:  Section 4.125(a) 
had become effective November 8, 1996 (see VA Schedule for 
Rating Disabilities: Mental Disorders, 61 Fed. Reg. 52695 
(October 8, 1996)); a link, established by medical evidence, 
between the veteran's symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD must 
conform to the standards  set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
were significantly revised in DSM IV.  For example, under 
DSM IV, the person's response to the stressor was no longer 
based solely on usual experience and response, but was 
individualized, i.e., geared to the specific individual's 
actual experience and response.  

The changes to 38 C.F.R. § 3.304(f) also state that if the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed inservice stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y), and the claimed 
stressor is related to the prisoner-of-war experience, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone could establish 
the incurrence of the claimed inservice stressor.  

Evidence on file at the time of the RO's July 1991 decision 
has been set forth above.  Such evidence showed that in 
April 1955, the veteran reported that he had felt nervous for 
several days.  That complaint was associated with others, 
which the examiner felt were likely associated with 
pharyngitis.  There was, however, no evidence of chronic 
psychiatric disability in service.  Such a disability was not 
clinically reported until January 1956 during a VA 
neuropsychiatric examination.  The diagnosis was 
psychoneurosis, anxiety reaction, severe.  The examiner noted 
that there were suggestions of a schizophrenic reaction, but 
that the veteran was not psychotic at that time.  The 
examiner also noted that the veteran had apparently not 
served in active combat.  

In April 1985, a private physician reported that the veteran 
had had an acute psychotic reaction which had been 
exacerbated by a turn of events and subsequent loss of his 
job.  During a May 1985 VA orthopedic examination, the 
veteran complained of emotional stress due to combat in 
Korea.  

On the report of the examination performed in conjunction 
with an insurance claim in January 1988, it was noted that 
the veteran had a psychosis.  

In March 1991, the veteran reported that he had had a friend 
of his killed in Korea, and that he had been assigned a 
search team to pick up bodies.  

Despite the veteran's complaints and various psychiatric 
diagnoses, there was no competent evidence of PTSD.  
Accordingly, in July 1991, the RO denied entitlement to 
service connection for that disorder.

Evidence added to the record since the RO's July 1991 
decision has also been set forth above.  Such evidence 
continues to show that the veteran suffers from psychiatric 
disability, primarily diagnosed as paranoid schizophrenia.  
During his testimony and in various documents, he has 
continued to report the stressors that he reported prior to 
July 1991.  However, even when considered with the evidence 
previously of record, the additional evidence does not fill 
the deficits in the evidence which existed in July 1991.  
That is, the evidence remains negative for a diagnosis of 
PTSD.  Therefore, it must be considered cumulative or 
redundant in nature and cannot be considered so significant 
that it must be considered in order to clearly decide the 
merits of the claim.  Accordingly, it is not new and 
material; and therefore, the request to reopen the claim of 
entitlement to service connection for PTSD is denied. 


Diabetes Mellitus

The veteran contends that his diabetes mellitus is the result 
of his service-connected low back disability.  He maintains 
that his low back disability has caused him to become 
inactive, which in turn has caused him to gain weight.  He 
states that such weight gain ultimately led to the 
development of diabetes.  Accordingly, he maintains that 
service connection is warranted on a secondary basis.  The 
veteran offers no other theory of the case; and therefore, 
the Board will limit its decision accordingly.

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to, or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to, or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

Service connection is currently in effect for low back strain 
with arthritis, evaluated as 60 percent disabling per this 
decision; the residuals of dislocation of the left shoulder, 
evaluated as noncompensable; a left elbow scar, evaluated as 
noncompensable; and the residuals of a contusion of the left 
ankle, evaluated as noncompensable.  

The evidence of record, which has been set forth above, shows 
that the veteran's diabetes mellitus was first clinically 
reported in the mid to late 1980's.  There is no competent 
evidence, however, that such disability is proximately due to 
or is chronically worsened by any of the veteran's 
service-connected disabilities, including his low back 
disorder.  The only evidence to the contrary comes from the 
veteran (See e.g., the transcript of his December 2001 video 
conference).  However, as a layman, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, secondary service connection for diabetes 
mellitus is not warranted.

Increased Rating

Finally, the veteran seeks entitlement to a rating in excess 
of 40 percent for his lumbosacral strain with arthritis.  
Disability evaluations are determined by comparing the 
manifestations of a particular disorder with the criteria set 
forth in the D.C.'s of the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected lumbosacral strain with 
arthritis.  Where, as here, entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the level of the disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for conclusion, in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected low back strain with 
arthritis is rated under 38 C.F.R. § 4.71a, D.C. 5003-5295.  
D.C. 5003 is used to rate degenerative arthritis established 
by X-ray findings.  Such disability is rated on the basis of 
limitation of motion under the appropriate D.C.'s for the 
specific joint or joints involved.  Limitation of motion of 
the veteran's lumbar spine is rated in accordance with 
38 C.F.R. § 4.71a, D.C. 5292.  A 40 percent rating is 
warranted for severe limitation of motion.  

Under D.C. 5295 (lumbosacral strain), a 40 percent rating is 
warranted when there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
such factors as lack of normal endurance, functional loss due 
to pain, and pain on use; specific limitation of motion due 
to pain on use during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The 40 percent rating is the highest schedular rating 
available under the D.C.'s used to rate the veteran's 
service-connected low back disability.  However, the Board 
must consider the claim under all applicable provisions of 
the laws and regulations, whether or not the claimant 
specifically raises the applicable provision.  Schafrath at 
592-93.  As such, the Board will consider this case under 
other applicable provisions of 38 C.F.R. Part 4.  Given the 
nature of the veteran's low back disorder, consideration has 
been given to a higher rating under 38 C.F.R. § 4.71a, 
D.C. 5293, which pertains to the rating of intervertebral 
disc syndrome.  Parenthetically, it should be noted that the 
RO included consideration of D.C. 5293 in its Supplemental 
Statement of the Case (SSOC), issued in May 2000.  

Intervertebral disc syndrome (degenerative disc disease) is 
rated under 38 C.F.R. § 4.71a, DC 5293.  A 40 percent 
evaluation is assignable when such disability is productive 
of severe impairment, manifested by recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced impairment, manifested by symptoms compatible with 
sciatic neuropathy and characteristic pain, as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  In such cases, there is little intermittent relief. 

Private medical records, dated in August 1998 show that the 
veteran complained of gradual and progressive back and right 
hip pain, and that his symptoms had progressed to the point 
where he was only able to walk using a walker.  It was noted 
that he spent most of his time in a wheelchair.  On 
examination, he was fairly immobile and unable to do a 
standing back examination.  Palpation of the back was 
nontender, and he was intact neurologically with intact 
sensation and normal sciatic and femoral nerve function.  
X-rays demonstrated osteoarthritic changes in the lumbar 
spine. 

During a VA orthopedic examination in September 1998, it was 
noted that the veteran had a history of complaints of 
persistent right hip and low back pain with restricted range 
of motion, and pain with motion.  He also reported 
significant limitation in activities of daily living and 
described back stiffness, fatigability, and a lack of 
endurance.  He did not specifically describe weakness, but it 
was noted that he lived a sedentary lifestyle due to his 
multiple joint arthritis.  He denied flareups, but noted a 
rather chronic, ongoing condition.  He reportedly used two 
canes at home or a walker, but not a wheelchair.  He had 
reportedly had no surgery on his spine. The functional 
assessment was that he had diminished capability for lifting, 
bending, sitting, and standing, somewhat related to his back, 
but also related to his lower extremity arthritic conditions.  
It was noted that he was not working.  

On examination, the veteran was unable to stand safely and 
independently to be measured and weighed.  In the standing 
position, he leaned forward approximately 15 degrees at the 
waist and somewhat to the left.  His gait was markedly 
antalgic, and he required the use of a walker to mobilize 
around the room.  The following range of low back motion was 
reported:  Flexion, 20 degrees; extension, 5 degrees; 
lateroflexion, 10 degrees, bilaterally; and rotation, 
20 degrees, bilaterally.  He complained of pain with all 
motion of the lumbar spine.  The lumbar lordosis was flat 
without scoliosis but with a level pelvis.  Paraspinal muscle 
tone was normal without evidence of spasm.  There was 
guarding present and palpatory tenderness from L3 to L5, 
centrally, as well as across the transverse processes and in 
the paraspinal musculature.  Straight leg raising was 
negative on the left to 70 degrees.  He was unable to perform 
straight leg raising on the right due to complaints of right 
hip pain.  Lower extremity deep tendon reflexes were 1+/4+.  
Sharp/dull and vibratory sensations were intact.  He was 
hardly able to hold either leg to the horizontal position and 
he could only do so for a few seconds.  Otherwise, the 
strength in his lower extremities was equal and appeared to 
be intact.  There was no atrophy of either lower extremity, 
but he did have peripheral edema of the pretibial areas in 
the feet, bilaterally graded at 1-2/4.  There was 
degenerative joint disease of both hips, both knees and both 
ankles with crepitus in both knees and bony hypertrophy of 
the knees and ankles, bilaterally.  There was 
hyperpigmentation of the pretibial areas of the feet, 
bilaterally.  Computerized tomography (CT) revealed a soft 
tissue density, anterior and to the right of the thecal sac, 
which was inseparable from the right S1 nerve root.  The 
examiner stated that could represent a disc fragment of a 
sequestered disc.  Further evaluation by MRI study or CT 
myelogram was suggested.  Also noted was diffuse mild to 
moderate discogenic disease at L2-L3 through L4-L5, as well 
as mild central canal stenosis at L2-L3 and L3-L4.  Moderate 
central canal stenosis was reported at L4-5.  The relevant 
impression was degenerative joint disease and degenerative 
disc disease of the lumbar spine. 

During VA outpatient treatment in March 2000, it was noted 
that the veteran had been followed occasionally by the 
orthopedic service for right hip pain and low back pain.  He 
complained of pain radiating to and from his back.  He 
reported that he had to ambulate with two canes, and that he 
had a severe amount of pain throughout the day requiring 
prescription pain medication.  On examination, the veteran 
was in a moderate amount of discomfort.  The remainder of the 
examination primarily concerned the veteran's right hip, and 
the impression was severe degenerative arthritis in that 
joint.

During his hearing in September 1999, and during his video 
conference in December 2001, the veteran continued to report 
the use of canes and a walker for ambulation.  It was also 
noted that he had a back brace which had been prescribed by 
VA.  He testified that his back impaired his ability to lift, 
bend, sit, or stand, and that his deep tendon reflexes were 
diminished as a result of his back disability.  He described 
the pain level as 10 out of 10 on a daily basis with muscle 
spasms.  He noted that his back disability interfered with 
his sleep and that he needed help in getting dressed.  He 
also reported pain and numbness radiating down both legs.  He 
stated that he had difficulty getting out of bed in the 
morning and negotiating stairs, and noted that he lived in a 
one-floor apartment.  He stated that his wife did most of the 
driving and that yard work was performed for him.  

The foregoing evidence shows that the veteran's low back 
disability is manifested primarily by consistent complaints 
of low back pain, significantly restricted limitation of 
motion, and abnormal posture with listing to the left.  The 
Board also finds the veteran has rendered credible testimony 
regarding muscle spasms and significant impairment on his 
daily activities.  Finally, the Board notes that the veteran 
has significant difficulty getting around and that he must 
use canes or a walker for ambulation.  While such problems 
have been attributed to arthritis in his lower extremities, 
his service-connected back disability also contributes 
significantly to such problems.  The evidence suggests that 
the veteran's back problems are persistent with little 
intermittent relief and as such more nearly approximate the 
criteria for a pronounced level of disability.  At the very 
least, the Board is of the opinion that the evidence is in 
relative equipoise; that is, the evidence both for and 
against the veteran's claim is in approximate balance.  In 
such situations, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  Accordingly, the Board concludes that the 
veteran is entitled to a 60 percent disability evaluation for 
his service-connected low back disability.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation; however, 
such an evaluation would require complete bony fixation 
(ankylosis) of the spine, or the residuals of a fractured 
vertebrae with cord involvement in which the veteran is 
bedridden or requires long-leg braces.  38 C.F.R. § 4.71a, 
D.C.'s 5285, 5286 (2001).  However, neither ankylosis nor the 
residuals of a fractured vertebra are present in this case.  
Accordingly, a higher schedular evaluation is not warranted.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected low back disability.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  Indeed, there is no competent evidence that the 
veteran experiences marked interference with employment 
outside the regular schedular standards, solely as a result 
of his service-connected low back disability.  Moreover, 
there is no evidence of recent extensive hospitalization for 
such disability.  Rather, the record shows that the 
manifestations of the veteran's low back disability are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1 (2001).  Absent competent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA's Compensation and Pension Service for 
a rating outside the regular schedular standards.  

Changes in the Law

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, (2000) (codified as 
amended at 38 U.S.C. § 5100 (et seq.) (West 1991 and 
Supp. 2001)).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA Pub. 
L. No. 106-475, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  That law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  VCAA Pub. L. No. 106-475, 
114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. § 5107).  That change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  In the video conference before 
the undersigned member of the Board, the veteran's 
representative requested additional development under the 
VCAA with respect to the issue of entitlement to service 
connection for diabetes, as well as the issues of whether new 
and material evidence had been received to reopen claims of 
entitlement to service connection for right hip disability 
and/or PTSD.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence in the development of associated cases.  
66 Fed. Reg. 45620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  
The only changes with respect to new and material evidence, 
however, were only effective for claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c), (c)(4)(iii)).  As such, the new changes are not 
applicable to the veteran's appeal with respect to the issues 
of whether new and material evidence has been received to 
reopen claims of entitlement to service connection for right 
hip disability and/or PTSD.  

In evaluating the appeals of entitlement to service 
connection for diabetes and entitlement to an increased 
rating for the service-connected low back disability, the 
Board finds that the RO has met its duty to assist the 
veteran in the development of these claims under the VCAA.  
By virtue of information sent to the veteran in the statement 
of the case and in the SSOC's, he and his representative were 
notified of the evidence necessary to substantiate his 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, it 
appears that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes the veteran's service medical records, a 
large volume of medical records from private health care 
providers; treatment records from VA; and reports of multiple 
VA examinations.  Indeed, the veteran has not identified any 
outstanding evidence which could be used to support any of 
the issues on appeal nor has he contended that the VA 
examinations were inadequate for rating purposes.  Finally, 
the Board notes that the veteran has had a hearing and a 
video conference in association with the current appeal, and 
that the transcripts of that hearing and video conference 
have been associated with the claims folder.  Accordingly, 
the Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

New and material evidence not having been presented, the 
request to reopen the claim of entitlement to service 
connection for right hip disability is denied.

New and material evidence not having been presented, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected lumbosacral strain 
with arthritis is denied.  

Entitlement to a 60 percent disability evaluation for 
service-connected lumbosacral strain with arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

